IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,556


EX PARTE RAUL PINA HERRERA, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 61141-243-2 IN THE 243RD JUDICIAL DISTRICT COURT

FROM EL PASO COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty to attempted murder
and originally received a ten-year probated sentence.  His probation was later revoked, and he was
sentenced to ten years' imprisonment.  He  did not appeal his conviction. 
	Applicant contends, inter alia, that his plea was involuntary because neither trial counsel nor
the trial court advised him of the immigration consequences of his guilty plea.  We remanded this
application to the trial court for findings of fact and conclusions of law.
	The trial court pointed out on remand that Applicant has previously sought habeas relief on
the grounds that he was not properly admonished as to the immigration consequences of his plea. 
However, at the time of his first writ application, Applicant had not been subject to deportation
proceedings.  At the time he filed this, his second application, Applicant had been deported, and is
currently serving a federal sentence for illegal re-entry.	
	Relief is granted.  The judgment in Cause No. 61141-243-2 in the 243rd Judicial District
Court of El Paso County is set aside, and Applicant is remanded to the custody of the sheriff of El
Paso County to answer the charges as set out in the indictment.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.

Delivered: May 11, 2011
Do Not Publish